Citation Nr: 0938651	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  05-29 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse




ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The appellant served on active military duty from May 1951 to 
April 1953. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Lincoln, Nebraska, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

Based upon a review of the appellant's claims folder, the 
Board finds that there is a further duty to assist the 
appellant with his claims of entitlement to service 
connection.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  

Historically, the appellant served on active military duty 
from May 1951 to April 1953.  During basic training at Fort 
Knox, Kentucky, the appellant contended that he fell from a 
parked truck onto some rocks and hurt his back.  The 
appellant further contended that his current back disorder is 
a result of this inservice fall.  He also asserted that his 
current bilateral hip disorder was incurred during his active 
duty service or, alternatively, that it is secondary to his 
current back disorder. 

The vast majority of the appellant's service treatment 
records are fire-related and are presumed destroyed.  In 
cases where the appellant's service treatment records are 
presumed destroyed, there is a heightened obligation to 
assist the appellant in the development of his case.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); 38 U.S.C.A. § 
5107(a) (West 2002); 38 C.F.R. § 3.303 (a) (2008).  Case law 
does not establish a heightened "benefit of the doubt," 
only a heightened duty to consider the applicability of the 
benefit of the doubt, to assist the appellant in developing a 
claim, and to explain a decision when the appellant's service 
treatment records have been lost.  See Ussery v. Brown, 8 
Vet. App. 64 (1995).  Similarly, case law does not lower the 
legal standard for proving claims for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in it's decision all of the evidence that may be 
favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

As evidenced by a nurse's February 2007 statement, the 
appellant purportedly received treatment from a doctor for 
his back after his discharge from active duty service; 
specific dates of this treatment were not provided.  The 
nurse explained that this doctor has since died and his 
records are no longer available for review.  The nurse also 
stated that the appellant received treatment at Sallans 
Chiropractic Clinic in Aurora, Nebraska.  The appellant and 
his spouse testified at the June 2006 Board hearing that the 
appellant received treatment from a doctor at this clinic, 
but were unable to obtain the resulting records.  To date, 
the RO has not requested treatment records from this clinic.

The first post-service evidence of record demonstrating 
treatment for a back disorder was dated in August 1996.  
Post-service treatment records dated after August 1996 
demonstrated diagnoses of and ongoing treatment for a back 
disorder and a bilateral hip disorder.  These post-service 
treatment records did not include an etiological opinion with 
respect to either the appellant's current back disorder or 
his current bilateral hip disorder.

During the June 2006 Board hearing, the appellant reiterated 
his contentions of an inservice fall leading to a back 
disorder and that his bilateral hips disorder was either 
incurred during his active duty service or that it was 
secondary to the back disorder.  Additionally, the 
appellant's spouse of more than 5 decades testified that she 
knew the appellant before he entered active duty service and 
that he did not have back problems upon his enlistment.  She 
also testified that the appellant informed her the day of his 
inservice fall that the fall had occurred and that he 
experienced back pain as a result.  She further testified 
that he had complained about his back ever since the day of 
the fall.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the steps to be taken in determining whether a VA examination 
is necessary prior to final adjudication of a claim.  In 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the appellant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the appellant's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i).  

The evidence of record includes a current diagnosis of and 
ongoing treatment for a back disorder.  Further, the 
statements and testimony offered by the appellant and his 
spouse's are competent evidence of an inservice event or 
injury with associated observable symptoms, such as pain.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  
The evidence of record does not, however, include evidence 
relating the inservice event or injury to the appellant's 
current back disorder and, thus, there is insufficient 
competent evidence to make a decision on the claim.  Given 
that the Court in McClendon observed that the third prong, 
which requires that the evidence of record "indicates" that 
the claimed disability or symptoms "may be" associated with 
the established event, is a low threshold, the Board finds 
that remanding this claim for a VA examination is warranted.  
McLendon, 20 Vet. App. at 83.  

The Board further finds that the appellant's claim of 
entitlement to service connection for a bilateral hip 
disorder, to include as secondary to a back disorder, is 
inextricably intertwined with the appellant's service-
connection claim for a back disorder.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  As such, the Board 
must remand the appellant's service-connection claim for a 
bilateral hip disorder in order for the RO to adjudicate the 
claim contemporaneously to the appellant's service-connection 
claim for a back disorder.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appellant to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for a back disorder and/or 
bilateral hip disorder during the course 
of this appeal.  The RO must then obtain 
copies of the related treatment records 
that are not already in the claims file.  

The RO must also obtain from the appellant 
the approximate dates of the treatment he 
received at Sallans Chiropractic Clinic.  
Once this information has been received, 
the RO must issue a request for treatment 
records to Sallans Chiropractic Clinic 
located at 919 16th Street, Aurora, NE 
68818.

All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the identified records, the RO 
is unable to secure same, the RO must 
notify the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The appellant must then be given an 
opportunity to respond.

2.  The RO must then make arrangements 
with the appropriate VA medical facility 
for the appellant to be afforded a 
comprehensive examination to determine the 
nature and etiology of the appellant's 
current back disorder and his current 
bilateral hip disorder.  The examiner must 
further opine as to the etiological 
relationship, if any, between the 
appellant's current back disorder and his 
current bilateral hip disorder, to include 
aggravation.  All pertinent symptomatology 
and findings must be reported in detail.  
All indicated tests and studies must be 
performed.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
review all the evidence of record, 
including the appellant's service 
treatment records.  A complete rationale 
for any opinion expressed, to include 
citation to specific medical documents in 
the claims file and supporting clinical 
findings, must be included in the 
examination report.  If an opinion cannot 
be rendered without resorting to mere 
speculation, the examiner must explain why 
speculation is required.  The report 
prepared must be typed.

3.  The RO must notify the appellant that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If either of the claims remains denied, a 
supplemental statement of the case must be 
provided to the appellant and his 
representative.  After the appellant and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

5.  THIS APPEAL HAS BEEN ADVANCED ON THE 
BOARD'S DOCKET.  This claim must be 
afforded expeditious treatment.  All 
claims remanded by the Board for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).

No action is required by the appellant until he receives 
further notice; however, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

